Exhibit 10.1


[ericksonlogoa07.jpg]


May 31, 2016


David W. Lancelot
2473 Poinciana Drive
Weston, Florida 33327


Dear David:


On behalf of Erickson Incorporated, I am pleased to offer you the position of
Chief Financial Officer.  In this capacity you will report directly to Jeff
Roberts, President & CEO. This position is located in Portland, Oregon. You may
continue to reside in Weston, Florida until finalizing your relocation, however
regular travel to and from the Portland Office, as well as, local
accommodations, are a requirement of this position and are at your own expense.
In the event the Company requests that you travel to other locations, domestic
or international, such travel expenses will be paid by the Company in compliance
with the Company’s Travel and Expense Policy regardless of whether the travel
originates from Oregon or Florida.
This offer is contingent upon receiving satisfactory reference verification,
background and credit checks plus successful completion of a pre-employment drug
screen. Employment shall commence upon the effective date of the Company’s Board
of Directors’ appointment of you to the office of Chief Financial Officer.The
details of this offer are described below:
•
A base salary of $12,307.70 bi-weekly which is equivalent to $320,000.00
annually.

•
A targeted start date of Monday, June 6th, 2016 with the understanding that you
will work remotely from Florida until August 1, 2016 at which point regular
travel to and from Portland will commence.

•
A 2016 annual incentive bonus target equal to 50% of your base salary (i.e.
$160,000.00) pro-rated in your first year of employment. For 2016, we will
provide a guaranteed minimum payout of $100,000.00 contingent on your being in
an active employment status with Erickson at time of payouts. The payouts will
occur quarterly beginning in September 2016. Between your base annualized salary
and the annual incentive target amount, your total annualized cash compensation
will be equivalent to $480,000.00.

•
A hiring bonus in the amount of $75,000.00 (subject to normal tax and other
withholding) will be paid to you on the regular payday at the end of your first
pay period with the Company.  Should you voluntary leave the Company prior to
completing one year of service, both the 2016 annual incentive and hiring
bonuses must be paid back to the Company on a pro-rated basis. A payback
agreement is enclosed with this letter.

•
As soon as practicable following your start date, but no later than June 30,
2016, the Company will recommend to the Company’s Compensation Committee that it
grant you a one-time equity award in the form of 35,000 non-qualified incentive
stock options. The award will be subject to the terms and conditions of the
Company’s 2012 Long Term Incentive Plan and an award agreement. The





--------------------------------------------------------------------------------




exercise price of the option award shall be no less than the fair market value
(defined as the closing price per share as reported on the NASDAQ Stock Market)
of the Company’s common stock on the grant effective date. Fifty percent of
these units will vest six months from the date of grant and the remaining units
will vest twelve months from the date of grant.
•
Participation in Erickson’s Medical, Dental, and Vision Health and Long and
Short Term Disability, and Life Insurance plans.

•
Participation in the Company’s 401(k) plan.

•
Our Standard Company Flex Time Off Program.

•
In the event of termination without cause or under a change of control as
defined by the Erickson Executive Severance Benefit Plan, you would be eligible
for payment of Executive severance benefits for 12 months.



Erickson will provide you the following assistance as you relocate to the
Portland area:
Relocation Assistance:
Erickson will provide relocation assistance to off-set the cost associated with
moving from Weston, Florida to Portland, Oregon. Relocation benefits may be
initiated and relocation will be completed within 18 months providing the
Company has viable financial performance (defined as the Company coming within
25% of its 2017 targets for revenue, EBITDA and cash flow). Some expenses will
be paid directly by Erickson and others will be handled via reimbursement.  For
reimbursement expenses, you must obtain receipts for incurred expenses and
submit them along with company reimbursement request forms. Please understand
that you will be responsible for all related taxes and you will need to sign the
relocation payback agreement enclosed in this letter. Your relocation will be
coordinated through Archibald Relocation in Portland, Oregon and the assistance
will be as follows:
Relocation Assistance
Shipment of normal Household Goods coordinated through a third party vendor.
Travel to New Location - Erickson will provide coach class air transportation
for all immediate family members relocating and will arrange for the shipment of
2 vehicles to the Portland area.  If you prefer, you may be reimbursed for
driving 2 vehicles to the new location including reimbursement for reasonable
lodging, meals associated with the move along the way.



The Company is aware of and consents to your membership on the board of
directors for Funtavo. The Company further agrees that you may accept other
board memberships so long as there is no conflict of interest with Erickson or
any of its affiliates.
If you are forced to file suit to enforce this Offer Letter, the Erickson
Executive Severance Benefit Plan, the 2012 Long Term Incentive Plan and Award
Agreement, as well as other express, written agreements governing your
employment, and are successful in whole or in part, then the Company is
obligated to reimburse you for all reasonable costs and expenses associated with
the suit, including reasonable attorneys’ fees.


Page 2

--------------------------------------------------------------------------------




Your employment with the Company will be for no specific period of time. Rather,
your employment will be “at-will” and may be terminated by the Company with or
without cause and with or without prior notice and for any reason or no
particular reason. You also confirm that you are currently under no obligations
of confidentiality or non-competition with any prior employers that would
interfere with your employment with the Company. This offer letter is intended
to comply with Section 409A of the Internal Revenue Code or an exemption
thereunder and shall be construed and administered in accordance with Section
409A.
This offer letter shall be governed by the laws of Oregon, without regard to
conflict of law principles.


I would be pleased to answer any questions you may have regarding this offer. I
can be reached at (971) 255-5005.  We look forward to your acceptance of our
offer which is valid until end of day, June 6, 2016. 


Warm regards,


Jeff Roberts
President & CEO
Erickson Incorporated
                                                                                                                                     
I accept the employment offer under the terms and conditions set forth above. I
have not relied on any agreements or representations, express or implied that
are not set forth expressly in the foregoing letter and this letter supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to the subject matter of this
letter.




Signature:    /s/ David W.
Lancelot                                                                     
 Date:     June 6, 2016___






Page 3